DECISION OF DISMISSAL
This matter is before the court on Plaintiff's verbal statement that he does not have documentation to support his claimed dependent deductions for tax year 2008.
A telephone case management conference was held September 14, 2010. Plaintiff appeared through his interpreter. Kevin Cole (Cole), Tax Auditor, appeared on behalf of Defendant.
In the Answer, filed July 13, 2010, Cole requested Plaintiff submit additional information as "proof of support for claimed dependents." (Def's Answer at 3.) Plaintiff did not submit any of the additional requested information.
At the telephone conference, Plaintiff stated that he only had one receipt for the money he sent to his relatives in Mexico in 2008 and he had mailed that receipt to Cole. Plaintiff stated that he is not looking for additional information.
Because Plaintiff has no documentation and is not looking for additional information to support his claimed dependent deductions, the court has no proof that Plaintiff is entitled to deductions for his claimed dependents. The court explained to Plaintiff that, because he does not *Page 2 
have and is not trying to locate the requested additional information, the court will dismiss his appeal. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on September 21, 2010. The Court filed and entered thisdocument on September 21, 2010.